Citation Nr: 9924469	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-06 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the  ulnar styloid of the right 
wrist (major), which is the initial evaluation assigned, 
effective from November 10, 1996. 

2.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus, which is the initial evaluation assigned, 
effective from November 10, 1996.

3.  Entitlement to an increased rating for residuals, right 
knee injury, postoperative, currently rated as 10 percent 
disabling, which is the initial evaluation assigned, 
effective from November 10, 1996.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to November 
1988, and from March 1992 to November 1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa, which granted service connection for a right 
wrist disability, diabetes mellitus, and a right knee 
disability.  The RO assigned 10, 20, and 10 percent ratings, 
respectively, with an effective date of November 10, 1996, 
for all three service-connected disabilities.  The veteran 
appeals for higher disability ratings.


FINDINGS OF FACT

1.  The veteran's right wrist disability is manifested by 
pain on motion; medical evidence does not demonstrate that 
the veteran's right wrist had limitation of dorsiflexion to 
less than 15 degrees, or limitation of palmar flexion in line 
with the forearm.

2.  The veteran's diabetes mellitus does not require insulin, 
is presently controlled with diet and medication, and does 
not result in impairment of health or require limitation or 
regulation of activities.
3.  The veteran's right knee disability is manifested by 
complaints of pain on motion, but flexion is not limited to 
less than 130 degrees, extension is normal, and there is no 
more than mild laxity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals, fracture, ulnar styloid, right wrist (major), have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.40, 4.45 and Part 4, Diagnostic Code 5215 
(1998).

2.  The criteria for rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 
7913 (1998).

3.  The criteria for a rating in excess of 10 percent for 
residuals, right knee injury, postoperative, have not been 
met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented 
claims that are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

I.  Right Wrist

Service medical records indicate that the veteran underwent 
surgical repair in September 1995 for a non-displaced 
fracture through the right ulnar styloid with dislocation of 
the ulnar head at the distal radial ulnar joint.  The veteran 
returned to duty two days after the operation.  The veteran 
is right handed.  

The veteran's right wrist disability is currently rated as 10 
percent disabling under the provisions of Diagnostic Code 
5215, limitation of motion of the wrist.  Under Diagnostic 
Code 5215, limitation of dorsiflexion of either wrist to less 
than 15 degrees, or limitation of palmar flexion of either 
wrist to in line with the forearm warrants a 10 percent 
evaluation.  In accordance with Diagnostic Code 5214, a 20 
percent rating is warranted if the wrist is fixed in 
favorable ankylosis.

VA examinations in February 1997 and January 1998 have not 
shown that the veteran's right wrist had limitation of 
dorsiflexion to less than 15 degrees, or limitation of palmar 
flexion in line with the forearm; examiners characterized the 
loss of right wrist motion as slight and mildly diminished.  
The February 1997 examination indicated that the veteran had 
dorsal extension of the right wrist to 70 degrees.  X-rays 
have revealed no fractures or dislocations.  Although the 
veteran has made complaints of numbness and tingling in his 
right wrist, there have been no objective medical findings 
suggesting any neurological abnormality.  Even though the 
veteran has not met the requirements for a 10 percent rating 
under Diagnostic Code 5214, the Board notes that examiners 
have documented pain on motion of the right wrist, and the 
veteran has testified that his right wrist pain had led to 
some loss of its use beyond that found by range of motion 
testing.  For example, the veteran has stated that his right 
wrist will become painful with prolonged writing or typing.  
Thus, the currently assigned 10 percent rating appropriately 
reflects any functional impairment which may be attributed to 
pain.  See generally DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§  4.40, 4.45.  However, because the medical 
evidence does not demonstrate that the veteran's right wrist 
had limitation of dorsiflexion to less than 15 degrees, or 
limitation of palmar flexion in line with the forearm, and 
because the veteran has already been granted compensation for 
his functional loss due to pain, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for his right wrist disability.

II.  Diabetes Mellitus

Service medical records reflect a diagnosis of diabetes 
mellitus.  The March 1997 rating decision, which granted 
service connection for diabetes mellitus, assigned a rating 
of 10 percent effective November 10, 1996.  The veteran's 
diabetes mellitus was increased to 20 percent disabling in a 
March 1998 supplemental statement of the case, also effective 
November 10, 1996.

The Rating Schedule for diabetes mellitus provides that a 20 
percent rating is warranted if the condition requires insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  The next higher schedular rating, 40 
percent, is warranted if requiring insulin, a restricted 
diet, and regulation of activities.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (1998).

The medical evidence reflects that the veteran's diabetes 
mellitus is being controlled by glyburide.  However, the 
current 20 percent rating takes into account such treatment 
with oral medication.  The veteran's diabetes is not shown to 
require insulin and the veteran has not testified otherwise.  
There is no medical evidence indicating that the veteran's 
diabetes mellitus has led to any impairment of health or 
limitation or restriction of activities.  The January 1998 VA 
examination indicated a diagnosis of diet and oral controlled 
diabetes with no complications.  The criteria for a 40 
percent rating have not been met.  Accordingly, the Board 
finds that the preponderance of the evidence is against a 
rating in excess of 20 percent for diabetes mellitus.



III.  Right Knee

Service medical records reflect that the veteran underwent 
arthroscopic surgery in January 1993 for medial plica 
resection.  The March 1997 rating decision, which granted 
service connection for residuals of the veteran's right knee 
injury, assigned a noncompensable rating.  The veteran's 
right knee disability was increased to 10 percent disabling 
in a March 1998 supplemental statement of the case, effective 
November 10, 1996.

The veteran's right knee disability is currently rated as 10 
percent disabling under Diagnostic Code 5257.  Under 38 
C.F.R. § 4.71a, disability of the knee and leg is covered by 
Diagnostic Codes 5256 through 5263.  Under Diagnostic Code 
5257, impairment of the knee, involving recurrent subluxation 
or lateral instability, is rated 30 percent when severe, 20 
percent when moderate, and 10 percent when slight.

The veteran has testified that he takes Motrin and applies 
ice to treat his right knee swelling.  He has also indicated 
that he experiences severe discomfort in his knee after 
walking one mile.  He mentioned that his right knee pain 
limited his ability to engage in such activities as shoveling 
snow and mowing grass.  At the January 1998 VA examination 
the veteran indicated that the only problem he has 
experienced with his right knee was that it still had 
"popping."  The most recent VA compensation examination in 
January 1998 showed that the veteran's right knee range of 
motion was from 0 to 130 degrees.  Beyond 130 degrees the 
veteran complained of a dull pain.  The examiner noted that 
the veteran had mild laxity without complications.  No 
instability was found.  A gross type of popping was detected 
on full extension, but there was no tenderness or evidence of 
any patellar dislocation.  X-rays of the right knee (March 
1997) were normal.  The diagnosis was history of right knee 
arthroscopic surgery with medial plica surgery, with a 
popping sound at the knee.  The examiner noted that the 
although the veteran had complained of swelling in his right 
knee, none was found on examination.  The etiology of the 
popping was unclear.

The medical evidence has shown only mild laxity without 
complications.  There has been no showing of an unstable 
knee, such as locking or giving way under weight bearing 
conditions.  Consequently, the veteran is not entitled to a 
20 percent rating under Diagnostic Code 5257 based on 
recurrent subluxation and/or lateral instability.  It is also 
clear that the veteran would not be entitled to a compensable 
evaluation based on limitation of flexion under Diagnostic 
Code 5260.  The January 1998 VA examination reported right 
knee flexion to 130 degrees.  The normal range of motion of 
the knee is from 0 to 140 degrees.  38 C.F.R. Part 4, Plate 
II.  As he has normal extension of the knee, a compensable 
rating is not warranted under Diagnostic Code 5261.  A 
compensable rating for limitation of flexion requires 
limitation to 45 degrees, which is not shown or approximated 
in this case.

As he is currently in receipt of a 10 percent rating for mild 
knee impairment, a separate 10 percent rating for a 
symptomatic knee under Code 5259 is not warranted.  38 C.F.R. 
§ 4.14.  There is no medical evidence of recurrent locking 
with effusion into the joint so as to support a 20 percent 
rating under Code 5228. 

While pain has been reported on range of motion testing, and 
the veteran's knee certainly causes him some discomfort, he 
does not exhibit more than slight objective findings as noted 
above.  No additional functional loss due to such pain has 
been shown by clinical pathology.  In this regard, the Board 
observes that the current evaluation of 10 percent takes into 
consideration the discomfort and pain the veteran may have on 
motion of the right knee under these additional criteria.  
There is no medical evidence of any additional functional 
limitation, including limitation of motion, due to pain or 
any other symptom, to a degree that would support a rating in 
excess of 10 percent for the right knee under the applicable 
rating criteria. See 38 C.F.R. § 4.40, 4.45; DeLuca.  In the 
Board's opinion, the right knee disability is simply not 
impaired to a degree to warrant a higher schedular evaluation 
under the Schedule for Rating Disabilities, and the 
preponderance of the evidence is against a rating in excess 
of the currently assigned 10 percent.




Conclusion

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's service-connected 
disabilities have resulted in frequent hospitalizations or 
caused marked interference in his employment.  The Board 
realizes that the veteran has testified (January 1998 RO 
hearing) that he lost a job at UPS due to wrist and knee 
pain.  Additionally, the January 1998 VA examiner did state 
that the veteran's right knee and right wrist problems would 
restrict him from "very heavy duties."  However, no medical 
professional or vocational expert has indicated that the 
veteran's service-connected disabilities have caused a marked 
interference in his employment, including in his current 
position in the lodging industry.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, the Board has considered the issues on appeal in 
light of the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit favorable 
determinations.














ORDER

A rating in excess of 10 percent for residuals, fracture, 
ulnar styloid, right wrist (major), is denied. 

A rating in excess of 20 percent for diabetes mellitus is 
denied. 

A rating in excess of 10 percent for residuals, right knee 
injury, postoperative, is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



